Exhibit 10.2


EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (this “Agreement”), dated as of June 1, 2018 (the
“Effective Date”), is between SIRIUS XM RADIO INC., a Delaware corporation (the
“Company”), and DAVID J. FREAR (the “Executive”).
WHEREAS, the Company and the Executive previously entered into an employment
agreement dated as of July 3, 2015 (the “Prior Agreement”); and


WHEREAS, the Company and the Executive jointly desire to enter into this
Agreement, which shall replace and supersede the Prior Agreement in its
entirety, to reflect the terms and conditions of the Executive’s continued
employment with the Company.


In consideration of the mutual covenants and conditions set forth herein, the
Company and the Executive agree as follows:
1.Employment. Subject to the terms and conditions of this Agreement, the Company
hereby employs the Executive, and the Executive hereby agrees to continue his
employment with the Company.
2.    Duties and Reporting Relationship. (a)  The Executive shall continue his
employment as the Senior Executive Vice President and Chief Financial Officer of
both the Company and Sirius XM Holdings Inc. (“Holdings”). In such capacity, the
Executive shall be responsible primarily for supervising the financial affairs,
including the information technology function, of the Company and Holdings.
During the Term (as defined below), the Executive shall, on a full-time basis
and consistent with the needs of the Company and Holdings, use his skills and
render services to the best of his ability. The Executive shall perform such
activities and duties consistent with his position that the Chief Executive
Officer of the Company and Holdings (the “CEOs”) shall from time to time
reasonably specify and direct. During the Term, the Executive shall not perform
any consulting services for, or engage in any other business enterprises with,
any third parties without the express written consent of the CEOs, other than
passive investments.
(b)    The Executive shall generally perform his duties and conduct his business
at the principal offices of the Company in New York, New York, or Washington,
DC.
(c)    Unless otherwise required by law, administrative regulation or the
listing standards of the exchange on which Holdings’ shares are primarily
traded, the Executive shall report solely and directly to the CEOs.
3.    Term. The term of this Agreement shall commence on the Effective Date and
shall end on May 31, 2021, unless terminated earlier pursuant to the provisions
of Section 6 or extended in accordance with Section 6(e)(v) (as applicable, the
“Term”).
4.    Compensation. (a)  During the Term, the Executive shall be paid an annual
base salary of $1,400,000, which may be subject to increase from time to time by
recommendation of the CEOs to, and approval by, the Board of Directors of
Holdings (the “Board”) or any committee thereof (such amount, as increased, the
“Base Salary”). All amounts paid to the Executive under this Agreement


    



--------------------------------------------------------------------------------





shall be in U.S. dollars. The Base Salary shall be paid at least monthly and, at
the option of the Company, may be paid more frequently.
(b)    On the first (1st) business day on or following the Effective Date on
which Holdings and the Executive are not subject to a blackout restriction (the
“First Trading Day”), the Company shall cause Holdings to grant to the Executive
the following:
(i) an option to purchase shares of Holdings’ common stock, par value $.001 per
share (the “Common Stock”), at an exercise price equal to the closing price of
the Common Stock on the Nasdaq Global Select Market on the First Trading Day,
with the number of shares of Common Stock subject to such option being that
necessary to cause the Black-Scholes-Merton value of such option on the First
Trading Day to be equal to $3,000,000, determined by using inputs consistent
with those Holdings uses for its financial reporting purposes. Such option shall
be subject to the terms and conditions set forth in the Option Agreement
attached to this Agreement as Exhibit A;
(ii) a number of restricted stock units (“RSUs”) equal to $3,000,000, divided by
the closing price of the Common Stock on the Nasdaq Global Select Market on the
First Trading Day. Such RSUs shall be subject to the terms and conditions set
forth in the Restricted Stock Unit Agreement attached to this Agreement as
Exhibit B; and


(iii) a number of performance-based restricted stock units (“PRSUs”) equal to
$6,000,000, divided by the closing price of the Common Stock on the Nasdaq
Global Select Market on the First Trading Day. Such PRSUs shall be subject to
the terms and conditions set forth in the Performance–Based Restricted Stock
Unit Agreement attached to this Agreement as Exhibit C.


(c)    All compensation paid to the Executive hereunder shall be subject to any
payroll and withholding deductions required by applicable law, including, as and
where applicable, federal, New York state and New York City income tax
withholding, federal unemployment tax and social security (FICA).
5.    Additional Compensation; Expenses and Benefits. (a)  During the Term, the
Company shall reimburse the Executive for all reasonable and necessary business
expenses incurred and advanced by him in carrying out his duties under this
Agreement; provided that such expenses are incurred in accordance with the
policies and procedures established by the Company. The Executive shall present
to the Company an itemized account of all expenses in such form as may be
required by the Company from time to time.
(b)    During the Term, the Executive shall be eligible to participate fully in
any other benefit plans, programs, policies and fringe benefits which may be
made available to the executive officers of the Company and/or Holdings
generally, including, without limitation, disability, medical, dental and life
insurance and benefits under the Company’s and/or Holdings’ 401(k) savings plan
and deferred compensation plan.
(c)    During the Term, the Executive shall be eligible to participate in any
bonus plans generally offered to executive officers of the Company and/or
Holdings. The Executive’s annual bonus (the “Bonus”), if any, shall be
determined annually by the CEOs, or the Board or the compensation


2

--------------------------------------------------------------------------------





committee of the Board (the “Compensation Committee”). Bonus(es) shall be
subject to the Executive’s individual performance and satisfaction of objectives
established by the CEOs or the Board or the Compensation Committee, and further
are subject to the exercise of discretion by the CEOs and review and approval by
the Compensation Committee. Bonus(es), if any, shall be paid in the form of
cash.
6.    Termination. The date upon which the Executive’s employment with the
Company under this Agreement is deemed to be terminated in accordance with any
of the provisions of this Section 6 is referred to herein as the “Termination
Date.” With respect to any payment or benefits that would be considered deferred
compensation subject to Section 409A (“Section 409A”) of the Internal Revenue
Code of 1986, as amended (the “Code”), and which are payable upon or following a
termination of employment, a termination of employment shall not be deemed to
have occurred unless such termination also constitutes a “separation from
service” within the meaning of Section 409A and the regulations thereunder (a
“Separation from Service”), and notwithstanding anything contained herein to the
contrary, the date on which a Separation from Service takes place shall be the
Termination Date. In the event of the Executive’s death, any amounts owed to the
Executive hereunder shall instead be paid to the Executive’s designated
beneficiary (or, if none, to the Executive’s estate).
(a)    The Company has the right and may elect to terminate this Agreement with
or without Cause at any time. For purposes of this Agreement, “Cause” means the
occurrence or existence of any of the following:
(i)    (A)  a material breach by the Executive of the terms of this Agreement,
(B) a material breach by the Executive of the Executive’s duty not to engage in
any transaction that represents, directly or indirectly, self-dealing with the
Company, Holdings or any of their affiliates (which, for purposes hereof, shall
mean any individual, corporation, partnership, association, limited liability
company, trust, estate, or other entity or organization directly or indirectly
controlling, controlled by, or under direct or indirect common control with the
Company or Holdings) which has not been approved by a majority of the
disinterested directors of the Board, or (C) the Executive’s violation of the
Company’s or Holdings’ Code of Ethics, or any other written Company or Holdings
policy that is communicated to the Executive in a similar manner as such policy
is communicated to other employees of the Company or Holdings, which is
demonstrably and materially injurious to the Company, Holdings or any of their
affiliates, if any such material breach or violation described in clauses (A),
(B) or (C), to the extent curable, remains uncured after fifteen (15) days have
elapsed following the date on which the Company gives the Executive written
notice of such material breach or violation;
(ii)    the Executive’s act of dishonesty, misappropriation, embezzlement,
intentional fraud, or similar intentional misconduct by the Executive involving
the Company, Holdings or any of their affiliates;
(iii)    the Executive’s conviction or the plea of nolo contendere or the
equivalent in respect of a felony;
(iv)    any damage of a material nature to any property of the Company, Holdings
or any of their affiliates caused by the Executive’s willful misconduct or gross
negligence;


3

--------------------------------------------------------------------------------





(v)    the repeated nonprescription use of any controlled substance or the
repeated use of alcohol or any other non-controlled substance that, in the
reasonable good faith opinion of the Board, renders the Executive unfit to serve
as an officer of the Company, Holdings or their affiliates;
(vi)    the Executive’s failure to comply with the CEOs’ reasonable written
instructions on a material matter within five (5) days, unless the Executive has
received conflicting instructions from the CEOs; or
(vii)    conduct by the Executive that, in the reasonable good faith written
determination of the Board, manifests the Executive’s lack of fitness to serve
as an officer of the Company, Holdings or their affiliates, including but not
limited to a finding by the Board or any judicial or regulatory authority that
the Executive committed acts of unlawful harassment or violated any other state,
federal or local law or ordinance prohibiting discrimination in employment.
(b)    Termination of the Executive for Cause pursuant to Section 6(a) shall be
communicated by a Notice of Termination for Cause. For purposes of this
Agreement, a “Notice of Termination for Cause” shall mean delivery to the
Executive of a copy of a resolution or resolutions duly adopted by the
affirmative vote of not less than a majority of the directors present (in person
or by teleconference) and voting at a meeting of the Board called and held for
that purpose after fifteen (15) days’ notice to the Executive (which notice the
Company shall use reasonable efforts to confirm that the Executive has actually
received and which notice for purposes of Section 6(a) may be delivered, in
addition to the requirements set forth in Section 17, through the use of
electronic mail) and a reasonable opportunity for the Executive, together with
the Executive’s counsel, to be heard before the Board prior to such vote,
finding that in the good faith opinion of the Board, the Executive committed the
conduct set forth in any of clauses (i) through (vii) of Section 6(a) and
specifying the particulars thereof in reasonable detail. For purposes of Section
6(a), this Agreement shall terminate on the date specified by the Board in the
Notice of Termination for Cause and one (1) day following the receipt by the
Executive of a notice of a termination without Cause.
(c)    (i)  This Agreement and the Executive’s employment shall terminate upon
the death of the Executive.
(ii)    If the Executive is unable to perform the essential duties and functions
of his position because of a disability, even with a reasonable accommodation,
for one hundred eighty (180) days within any three hundred sixty-five (365) day
period (“Disability”), the Company shall have the right and may elect to
terminate the services of the Executive by a Notice of Disability Termination.
The Executive shall not be terminated following a Disability except pursuant to
this Section 6(c)(ii). For purposes of this Agreement, a “Notice of Disability
Termination” shall mean a written notice that sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under this Section 6(c)(ii). For purposes of this
Agreement, no such purported termination shall be effective without such Notice
of Disability Termination. This Agreement and the Executive’s employment shall
terminate on the day such Notice of Disability Termination is received by the
Executive.
(d)    The Executive shall have the absolute right to terminate his employment
with the Company and Holdings at any time with or without Good Reason (as
defined below). Should the


4

--------------------------------------------------------------------------------





Executive wish to resign from his position with the Company and Holdings during
the Term for other than Good Reason, the Executive shall give at least fourteen
(14) days’ prior written notice to the Company. The Executive’s employment and
this Agreement shall terminate on the effective date of the resignation set
forth in the notice of resignation; provided that the Company may, at its sole
discretion, instruct the Executive to perform no more job responsibilities and
cease his active employment immediately upon or following receipt of such notice
from the Executive. Further, any resignation by the Executive of his position
with the Company shall be deemed a resignation of his position with Holdings
(and vice versa).


(e)    Should the Executive wish to resign from his position with the Company
and Holdings for Good Reason during the Term following the Company’s failure to
cure an applicable event as contemplated below, the Executive shall give at
least seven (7) days’ prior written notice to the Company. The Executive’s
employment and this Agreement shall terminate on the date specified in such
notice given in accordance with the relevant provision; provided that the
Company may, at its sole discretion, instruct the Executive to cease active
employment and perform no more job duties immediately upon or following receipt
of such notice from the Executive. Further, any resignation by the Executive of
his position with the Company shall be deemed a resignation of his position with
Holdings (and vice versa).
For purposes of this Agreement, “Good Reason” shall mean the continuance of any
of the following events (without the Executive’s prior written consent) for a
period of thirty (30) days after delivery to the Company by the Executive of a
written notice within ninety (90) days of the Executive becoming aware of the
initial occurrence of such event, during which thirty (30)-day period of
continuation the Company and Holdings shall be afforded an opportunity to cure
such event (and provided that the Executive’s effective date of resignation for
Good Reason is within one hundred thirty-five (135) days of the Good Reason
event):
(i)    the assignment to the Executive by the Company or Holdings of duties not
reasonably consistent with the Executive’s positions, duties, responsibilities,
titles or offices on the Effective Date, any material reduction in the
Executive’s duties or responsibilities as described in Section 2, or any removal
of the Executive from, or any failure to re-elect the Executive to, any of such
positions (except in connection with the termination of the Executive’s
employment for Cause, Disability or as a result of the Executive’s death or by
the Executive other than for Good Reason); or
(ii)    the Executive ceasing to report solely and directly to the CEOs (unless
otherwise required by Section 2(c)); or
(iii)    any requirement that the Executive report for work to a location more
than twenty-five (25) miles from the Company’s current offices in New York, New
York, or Washington, DC, whichever site the Executive’s primary office is then
located in, for more than thirty (30) days in any calendar year, excluding any
requirement that results from the damage or destruction of such office as a
result of natural disasters, terrorism, acts of war or acts of God or travel in
the ordinary course of business; or
(iv)    any reduction in the Base Salary; or


5

--------------------------------------------------------------------------------





(v)    the Company’s failure to make a bona fide offer in writing to renew this
Agreement, for at least an additional one (1)-year term, on terms and conditions
at least as favorable as those set forth in this Agreement (including the Base
Salary set forth in Section 4(a), but excluding any equity–based compensation
set forth in Section 4(b)), at least ninety (90) days prior to (x) the third
(3rd) anniversary of the Effective Date and (y) each subsequent anniversary of
the Effective Date on which this Agreement is otherwise scheduled to expire;
provided that (for purposes of this clause (y) only) this Agreement has been
renewed on the previous anniversary of the Effective Date on which this
Agreement was otherwise scheduled to expire; or
(vi)    any material breach by the Company of this Agreement.
(f)    (i)  If the employment of the Executive is terminated by the Company for
Cause, by the Executive other than for Good Reason or due to death or
Disability, the Executive shall, in lieu of any future payments or benefits
under this Agreement, be entitled to (A) any earned but unpaid Base Salary and
any business expenses incurred but not reimbursed, in each case, prior to the
Termination Date and (B) any other vested benefits under any other benefit or
incentive plans or programs in accordance with the terms of such plans and
programs (collectively, the “Accrued Payments and Benefits”).
(ii)    If, during the Term, the employment of the Executive is terminated by
the Company without Cause or if the Executive terminates his employment for Good
Reason, then, subject to Section 6(g), the Executive shall have an absolute and
unconditional right to receive, and the Company shall pay to the Executive
without setoff, counterclaim or other withholding, except as set forth in
Section 4(c), the following:
(A) the Accrued Payments and Benefits;
(B) a lump sum amount equal to the sum of (x) the Executive’s annualized Base
Salary then in effect and (y) an amount in cash equal to the Bonus last paid (or
due and payable) to the Executive, with such lump sum amount to be paid on the
sixtieth (60th) day following the Termination Date;
(C) the continuation for eighteen (18) months, at the Company’s expense (by
direct payment, not reimbursement to the Executive), of medical and dental
benefits in a manner that will not be taxable to the Executive; and
(D) life insurance benefits on the same terms as provided by the Company for
active employees for one (1) year following the Termination Date; provided that
(I) the Company’s cost for such life insurance shall not exceed twice the amount
that the Company would have paid to provide such life insurance benefit to the
Executive if he were an active employee on the Termination Date, and (II) such
life insurance coverage shall cease if the Executive obtains a life insurance
benefit from another employer during the remainder of such one (1)-year period.
(g)    The Company’s obligations under Section 6(f)(ii) shall be conditioned
upon the Executive or the Executive’s representative executing, delivering, and
not revoking during the applicable revocation period a waiver and release of
claims against the Company and Holdings, substantially in the form attached as
Exhibit D (the “Release”) within sixty (60) days following the Termination Date;


6

--------------------------------------------------------------------------------





provided that the Company’s General Counsel may waive such requirement in the
case of the Executive’s death.
(h)    Notwithstanding anything contained in this Agreement, under no
circumstances shall the Company or Holdings be considered to have breached this
Agreement or to have terminated the Executive’s employment with or without
Cause, or shall a Good Reason event be deemed to have occurred, solely as a
result of Holdings merging with and/or into, or otherwise effecting a business
combination with, the Company, Liberty Media Corporation, any Qualified
Distribution Transferee (as defined in the Investment Agreement, dated as of
February 17, 2009, between Holdings and Liberty Radio LLC, as amended) or any of
their respective wholly-owned subsidiaries, or any entity wholly-owned jointly
by any of the foregoing.
(i)    Notwithstanding any provisions of this Agreement to the contrary, if the
Executive is a “specified employee” (within the meaning of Section 409A and
determined pursuant to policies adopted by the Company and Holdings) at the time
of his Separation from Service and if any portion of the payments or benefits to
be received by the Executive upon Separation from Service would be considered
deferred compensation under Section 409A (“Nonqualified Deferred Compensation”),
amounts that would otherwise be payable pursuant to this Agreement during the
six (6)-month period immediately following the Executive’s Separation from
Service that constitute Nonqualified Deferred Compensation and benefits that
would otherwise be provided pursuant to this Agreement during the six (6)-month
period immediately following the Executive’s Separation from Service that
constitute Nonqualified Deferred Compensation will instead be paid or made
available on the earlier of (x) the first (1st) business day of the seventh
(7th) month following the date of the Executive’s Separation from Service and
(y) the Executive’s death.
(j)    Following the termination of the Executive’s employment for any reason,
if and to the extent requested by the Board, the Executive agrees to resign, as
may then be applicable, from the Board, all fiduciary positions (including,
without limitation, as trustee) and all other offices and positions the
Executive holds with the Company, Holdings or any of their respective
affiliates; provided that if the Executive refuses to tender the Executive’s
resignation after the Board has made such request, then the Board will be
empowered to remove the Executive from such offices and positions.
7.    Nondisclosure of Confidential Information. (a)  The Executive acknowledges
that in the course of his employment he will occupy a position of trust and
confidence. The Executive shall not, except in connection with the proper
performance of his functions or as required by applicable law, disclose to
others or use, directly or indirectly, any Confidential Information.
(b)    “Confidential Information” shall mean information about the Company’s
and/or Holdings’ (and their respective affiliates’) business and operations that
is not disclosed by the Company or Holdings (or their respective affiliates) for
financial reporting purposes and that was learned by the Executive in the course
of his employment by the Company and/or Holdings, including, without limitation,
any business plans, product plans, strategy, budget information, proprietary
knowledge, patents, trade secrets, data, formulae, sketches, notebooks,
blueprints, information and client and customer lists and all papers and records
(including but not limited to computer records) of the documents containing such
Confidential Information, other than information that is publicly disclosed by
the Company and/or Holdings (or their respective affiliates) in writing. The
Executive acknowledges that such Confidential Information is specialized, unique
in nature and of great value to the Company and/or Holdings, and that such
information gives the Company and/or Holdings a competitive


7

--------------------------------------------------------------------------------





advantage. The Executive agrees to deliver or return to the Company, at the
Company’s request at any time or upon termination or expiration of his
employment or as soon as possible thereafter, all documents, computer tapes and
disks, records, lists, data, drawings, prints, notes and written information
(and all copies thereof) furnished by or on behalf of the Company and/or
Holdings or prepared by the Executive in the course of his employment by the
Company and/or Holdings; provided that the Executive will be able to keep his
cell phones, personal computers, personal contact list and the like so long as
any Confidential Information is removed from such items.
(c)    Nothing in this Agreement will preclude, prohibit or restrict the
Executive from (i) communicating with any federal, state or local administrative
or regulatory agency or authority, including but not limited to the Securities
and Exchange Commission (the “SEC”); (ii) participating or cooperating in any
investigation conducted by any governmental agency or authority; or (iii) filing
a charge of discrimination with the United States Equal Employment Opportunity
Commission or any other federal state or local administrative agency or
regulatory authority. Nothing in this Agreement, or any other agreement between
the parties, prohibits or is intended in any manner to prohibit, the Executive
from (A) reporting a possible violation of federal or other applicable law or
regulation to any governmental agency or entity, including but not limited to
the Department of Justice, the SEC, the U.S. Congress, and any governmental
agency Inspector General, or (B) making other disclosures that are protected
under whistleblower provisions of federal law or regulation. This Agreement does
not limit the Executive’s right to receive an award (including, without
limitation, a monetary reward) for information provided to the SEC. The
Executive does not need the prior authorization of anyone at the Company to make
any such reports or disclosures, and the Executive is not required to notify the
Company that the Executive has made such reports or disclosures. Nothing in this
Agreement or any other agreement or policy of the Company is intended to
interfere with or restrain the immunity provided under 18 U.S.C. §1833(b). The
Executive cannot be held criminally or civilly liable under any federal or state
trade secret law for the disclosure of a trade secret that is made (I) (x) in
confidence to federal, state or local government officials, directly or
indirectly, or to an attorney, and (y) for the purpose of reporting or
investigating a suspected violation of law; (II) in a complaint or other
document filed in a lawsuit or other proceeding, if filed under seal; or
(III) in connection with a lawsuit alleging retaliation for reporting a
suspected violation of law, if filed under seal and does not disclose the trade
secret, except pursuant to a court order. The provisions of this Section 7(c)
are intended to comply with all applicable laws. If any laws are adopted,
amended or repealed after the execution of this Agreement, this Agreement shall
be deemed to be amended to reflect the same.
(d)    The provisions of this Section 7 shall survive indefinitely.
8.    Covenant Not to Compete. During the Executive’s employment with the
Company and during the Restricted Period (as defined below), the Executive shall
not, directly or indirectly, enter into the employment of, render services to,
or acquire any interest whatsoever in (whether for his own account as an
individual proprietor, or as a partner, associate, stockholder, officer,
director, consultant, trustee or otherwise), or otherwise assist, any person or
entity engaged in the distribution, transmission, production or streaming of
radio programming or any activity that directly competes with the business of
the Company, including but not limited to telematics (each, a “Competitive
Activity”); provided that nothing in this Agreement shall prevent the purchase
or ownership by the Executive by way of investment of less than five (5) percent
of the shares or equity interest of any corporation or other entity. Without
limiting the generality of the foregoing, the Executive agrees that during the
Restricted Period, the Executive shall not call on or otherwise solicit business
or assist others to solicit business from any of the customers of the Company or
its affiliates as


8

--------------------------------------------------------------------------------





to any product or service that competes with any product or service provided or
marketed by the Company or its affiliates on the date of the Executive’s
termination of employment with the Company during the Term (as such Term may be
extended in accordance with Section 6(e)(v)) (the “Milestone Date”). The
Executive agrees that during the Restricted Period he will not solicit or assist
others to solicit the employment of or hire any employee of Holdings, the
Company, or their subsidiaries or Liberty Media Corporation without the prior
written consent of the Company. For purposes of this Agreement, the “Restricted
Period” shall mean a period of one (1) year following the Milestone Date. For
purposes of this Agreement, the term “radio” shall be defined broadly and shall
include any and all forms and mediums of audio distribution now existing or
hereafter developed, including terrestrial radio, streaming audio services and
on-demand audio services.
9.    Change of Control Provisions. (a) Notwithstanding any other provisions in
this Agreement, in the event that any payment or benefit received or to be
received by the Executive (including but not limited to any payment or benefit
received in connection with a change of control of the Company or Holdings or
the termination of the Executive’s employment, whether pursuant to the terms of
this Agreement or any other plan, program, arrangement or agreement) (all such
payments and benefits, together, the “Total Payments”) would be subject (in
whole or part), to any excise tax imposed under Section 4999 of the Code, or any
successor provision thereto (the “Excise Tax”), then, after taking into account
any reduction in the Total Payments provided by reason of Section 280G of the
Code in such other plan, program, arrangement or agreement, the Company will
reduce the Total Payments to the extent necessary so that no portion of the
Total Payments is subject to the Excise Tax (but in no event to less than zero);
provided that the Total Payments will only be reduced if (i) the net amount of
such Total Payments, as so reduced (and after subtracting the net amount of
federal, state, municipal, and local income and employment taxes on such reduced
Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such reduced Total Payments),
is greater than or equal to (ii) the net amount of such Total Payments without
such reduction (but after subtracting the net amount of federal, state,
municipal, and local income and employment taxes on such Total Payments and the
amount of Excise Tax to which the Executive would be subject in respect of such
unreduced Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such unreduced Total
Payments).
(b)    In the case of a reduction in the Total Payments, the Total Payments will
be reduced in the following order: (i) payments that are payable in cash that
are valued at full value under Treasury Regulation Section 1.280G-1, Q&A 24(a)
will be reduced (if necessary, to zero), with amounts that are payable last
reduced first; (ii) payments and benefits due in respect of any equity valued at
full value under Treasury Regulation Section 1.280G-1, Q&A 24(a), with the
highest values reduced first (as such values are determined under Treasury
Regulation Section 1.280G-1, Q&A 24), will next be reduced; (iii) payments that
are payable in cash that are valued at less than full value under Treasury
Regulation Section 1.280G-1, Q&A 24, with amounts that are payable last reduced
first, will next be reduced; (iv) payments and benefits due in respect of any
equity valued at less than full value under Treasury Regulation Section
1.280G-1, Q&A 24, with the highest values reduced first (as such values are
determined under Treasury Regulation Section 1.280G-1, Q&A 24), will next be
reduced; and (v) all other non-cash benefits not otherwise described in clauses
(ii) or (iv) will be next reduced pro-rata. Any reductions made pursuant to each
of clauses (i)-(v) above will be made in the following manner: first, a pro-rata
reduction of cash payment and payments and benefits due in respect of any equity
not subject to Section 409A, and second, a pro-rata reduction of cash payments
and payments and benefits due in respect of any equity subject to Section 409A
as deferred compensation.




9

--------------------------------------------------------------------------------





(c)    For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax: (i) no portion of the Total Payments
the receipt or enjoyment of which the Executive shall have waived at such time
and in such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code will be taken into account; (ii) no portion of the
Total Payments will be taken into account which, in the opinion of tax counsel
(“Tax Counsel”) reasonably acceptable to the Executive and selected by the
accounting firm which was, immediately prior to the change of control, the
Company’s independent auditor (the “Auditor”), does not constitute a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code (including,
without limitation, by reason of Section 280G(b)(4)(A) of the Code) and, in
calculating the Excise Tax, no portion of such Total Payments will be taken into
account which, in the opinion of Tax Counsel, constitutes reasonable
compensation for services actually rendered, within the meaning of Section
280G(b)(4)(B) of the Code (including, without limitation, any portion of such
Total Payments equal to the value of the covenant included in Section 8, as
determined by the Auditor or such other accounting, consulting or valuation firm
selected by the Company prior to the change of control and reasonably acceptable
to the Executive), in excess of the “base amount” (as set forth in Section
280G(b)(3) of the Code) that is allocable to such reasonable compensation; and
(iii) the value of any non-cash benefit or any deferred payment or benefit
included in the Total Payments will be determined by the Auditor in accordance
with the principles of Sections 280G(d)(3) and (4) of the Code.


(d)    At the time that payments are made under this Agreement, the Company will
provide the Executive with a written statement setting forth the manner in which
such payments were calculated and the basis for such calculations, including but
not limited to any opinions or other advice the Company or Holdings received
from Tax Counsel, the Auditor, or other advisors or consultants (and any such
opinions or advice which are in writing will be attached to the statement). If
the Executive objects to the Company’s calculations, the Company will pay to the
Executive such portion of the Total Payments (up to 100% thereof) as the
Executive determines is necessary to result in the proper application of this
Section 9. All determinations required by this Section 9 (or requested by either
the Executive or the Company in connection with this Section 9) will be at the
expense of the Company. The fact that the Executive’s right to payments or
benefits may be reduced by reason of the limitations contained in this Section 9
will not of itself limit or otherwise affect any other rights of the Executive
under this Agreement.


(e)    If the Executive receives reduced payments and benefits by reason of this
Section 9 and it is established pursuant to a determination of a court which is
not subject to review or as to which the time to appeal has expired, or pursuant
to an Internal Revenue Service proceeding, that the Executive could have
received a greater amount without resulting in any Excise Tax, then the Company
shall thereafter pay the Executive the aggregate additional amount which could
have been paid without resulting in any Excise Tax as soon as reasonably
practicable.


10.    Remedies. The Executive and the Company agree that damages for breach of
any of the covenants under Sections 7 and 8 will be difficult to determine and
inadequate to remedy the harm which may be caused thereby, and therefore consent
that these covenants may be enforced by temporary or permanent injunction
without the necessity of bond. The Executive believes, as of the date of this
Agreement, that the provisions of this Agreement are reasonable and that the
Executive is capable of gainful employment without breaching this Agreement.
However, should any court or arbitrator decline to enforce any provision of
Section 7 or 8, this Agreement shall, to the extent applicable in the
circumstances before such court or arbitrator, be deemed to be modified to
restrict the Executive’s


10

--------------------------------------------------------------------------------





competition with the Company to the maximum extent of time, scope and geography
which the court or arbitrator shall find enforceable, and such provisions shall
be so enforced.
11.    Indemnification. The Company shall indemnify the Executive to the full
extent provided in the Company’s and Holdings’ respective Certificates of
Incorporation and Bylaws and the law of the State of Delaware in connection with
his activities as an officer of the Company and Holdings.
12.    Entire Agreement. The provisions contained herein constitute the entire
agreement between the parties with respect to the subject matter hereof and
supersede any and all prior agreements, understandings and communications
between the parties, oral or written, with respect to such subject matter,
including but not limited to the Prior Agreement, but excluding any equity award
agreements between the Executive and the Company or Holdings. Nothing herein is
intended to supersede or waive obligations of the Executive to comply with any
assignment of invention provisions applicable to the Executive under the Code of
Ethics or any assignment of invention agreement(s) between the Company or
Holdings and the Executive.
13.    Modification. Any waiver, alteration, amendment or modification of any
provisions of this Agreement shall not be valid unless in writing and signed by
both the Executive and the Company.
14.    Severability. If any provision of this Agreement shall be declared to be
invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof, which shall
remain in full force and effect.
15.    Assignment. The Executive may not assign any of his rights or delegate
any of his duties hereunder without the prior written consent of the Company.
The Company may not assign any of its rights or delegate any of its obligations
hereunder without the prior written consent of the Executive, except that any
successor to the Company or Holdings by merger or purchase of all or
substantially all of the Company’s or Holdings’ assets shall assume this
Agreement.
16.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the successors in interest of the Executive and the Company.
17.    Notices. All notices and other communications required or permitted
hereunder shall be made in writing and shall be deemed effective when delivered
personally or transmitted by facsimile transmission, one (1) business day after
deposit with a nationally recognized overnight courier (with next day delivery
specified) and five (5) days after mailing by registered or certified mail:
if to the Company:

Sirius XM Radio Inc.
1290 Avenue of the Americas
11th Floor
New York, New York 10104
Attention: Chief Executive Officer
Telecopier: (212) 584-5353


11

--------------------------------------------------------------------------------





if to the Executive:

Address on file at the offices
of the Company
or to such other person or address as either party shall furnish in writing to
the other party from time to time.
18.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed entirely within the State of New York.
19.    Non-Mitigation. The Executive shall not be required to mitigate damages
or seek other employment in order to receive compensation or benefits under
Section 6; nor shall the amount of any benefit or payment provided for under
Section 6 be reduced by any compensation earned by the Executive as the result
of employment by another employer.
20.    Arbitration. (a)  The Executive and the Company agree that if a dispute
arises concerning or relating to the Executive’s employment with the Company or
Holdings, or the termination of the Executive’s employment, such dispute shall
be submitted to binding arbitration under the rules of the American Arbitration
Association regarding resolution of employment disputes in effect at the time
such dispute arises. The arbitration shall take place in New York, New York,
before a single experienced arbitrator licensed to practice law in New York and
selected in accordance with the American Arbitration Association rules and
procedures. Except as provided below, the Executive and the Company agree that
this arbitration procedure will be the exclusive means of redress for any
disputes relating to or arising from the Executive’s employment with the Company
or Holdings or his termination, including but not limited to disputes over
rights provided by federal, state, or local statutes, regulations, ordinances,
and common law, including all laws that prohibit discrimination based on any
protected classification. The parties expressly waive the right to a jury trial,
and agree that the arbitrator’s award shall be final and binding on both
parties, and shall not be appealable. The arbitrator shall have the discretion
to award monetary and other damages, and any other relief that the arbitrator
deems appropriate and is allowed by law. The arbitrator shall also have the
discretion to award the prevailing party reasonable costs and attorneys’ fees
incurred in bringing or defending an action, and shall award such costs and fees
to the Executive in the event the Executive prevails on the merits of any action
brought hereunder.
(b)    The Company shall pay the cost of any arbitration proceedings under this
Agreement if the Executive prevails in such arbitration on at least one
substantive issue.
(c)    The Company and the Executive agree that the sole dispute that is
excepted from Section 20(a) is an action seeking injunctive relief from a court
of competent jurisdiction regarding enforcement and application of Sections 7, 8
or 10, which action may be brought in addition to, or in place of, an
arbitration proceeding in accordance with Section 20(a).
21.    Compliance with Section 409A. (a)  To the extent applicable, it is
intended that the compensation arrangements under this Agreement be in full
compliance with Section 409A (it being understood that certain compensation
arrangements under this Agreement are intended not to be subject to Section
409A). This Agreement shall be construed, to the maximum extent permitted, in a
manner to give effect to such intention. Notwithstanding anything in this
Agreement to the contrary, distributions upon termination of the Executive’s
employment that constitute Nonqualified Deferred Compensation


12

--------------------------------------------------------------------------------





may only be made upon a Separation from Service. Neither the Company nor any of
its affiliates shall have any obligation to indemnify or otherwise hold the
Executive harmless from any or all such taxes, interest or penalties, or
liability for any damages related thereto. The Executive acknowledges that he
has been advised to obtain independent legal, tax or other counsel in connection
with Section 409A.
(b)    With respect to any amount of expenses eligible for reimbursement under
this Agreement, such expenses will be reimbursed by the Company within thirty
(30) days following the date on which the Company receives the applicable
invoice from the Executive in accordance with the Company’s expense
reimbursement policies, but in no event later than the last day of the
Executive’s taxable year following the taxable year in which the Executive
incurs the related expenses. In no event will the reimbursements or in-kind
benefits to be provided by the Company in one taxable year affect the amount of
reimbursements or in-kind benefits to be provided in any other taxable year, nor
will the Executive’s right to reimbursement or in-kind benefits be subject to
liquidation or exchange for another benefit.
(c)    Each payment under this Agreement shall be regarded as a “separate
payment” and not one of a series of payments for purposes of Section 409A.
22.    Counterparts. This Agreement may be executed in counterparts, all of
which shall be considered one and the same agreement, and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other party.
23.    Executive’s Representation. The Executive hereby represents and warrants
to the Company that he is not now under any contractual or other obligation that
is inconsistent with or in conflict with this Agreement or that would prevent,
limit, or impair the Executive’s performance of his obligations under this
Agreement.
24.    Survivorship. Upon the expiration or other termination of this Agreement
or the Executive’s employment with the Company, the respective rights and
obligations of the parties hereto shall survive to the extent necessary to carry
out the intentions of the parties under this Agreement.
25.    Clawback Provisions. Notwithstanding any other provisions in this
Agreement to the contrary, any compensation paid to the Executive pursuant to
this Agreement or any other agreement or arrangement with the Company, Holdings
or any of their respective affiliates, which is subject to recovery under any
law, government regulation or stock exchange listing requirement, will be
subject to such deductions and clawback as may be required to be made pursuant
to such law, government regulation or stock exchange listing requirement (or any
policy adopted by the Company, Holdings or any of their respective affiliates
pursuant to, but solely to the extent required by, any such law, government
regulation or stock exchange listing requirement).


13

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


SIRIUS XM RADIO INC.



    
By:
/s/ Patrick L. Donnelly
 
Patrick L. Donnelly
 
Executive Vice President, General
 
Counsel and Secretary
 
 
 
 
 
/s/ David J. Frear
 
David J. Frear





14

--------------------------------------------------------------------------------






Exhibit A
THIS OPTION MAY NOT BE TRANSFERRED EXCEPT BY WILL OR UNDER THE LAWS
OF DESCENT AND DISTRIBUTION.
SIRIUS XM HOLDINGS INC. 2015 LONG-TERM STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT
This STOCK OPTION AGREEMENT (this “Agreement”), dated June 1, 2018, is between
SIRIUS XM HOLDINGS INC., a Delaware corporation (the “Company”), and DAVID J.
FREAR (the “Executive”).
1.    Grant of Option; Vesting. (a)  Subject to the terms and conditions of this
Agreement, the Sirius XM Holdings Inc. 2015 Long-Term Stock Incentive Plan (the
“Plan”), and the Employment Agreement, dated as of June 1, 2018, between Sirius
XM Radio Inc. (“Sirius XM”) and the Executive (the “Employment Agreement”), the
Company hereby grants to the Executive the right and option (this “Option”) to
purchase _______________________(___________) shares of common stock, par value
$0.001 per share, of the Company (the “Shares”), at a price per Share of $____
(the “Exercise Price”). This Option is not intended to qualify as an Incentive
Stock Option for purposes of Section 422 of the Internal Revenue Code of 1986,
as amended. In the case of any stock split, stock dividend or like change in the
Shares occurring after the date hereof, the number of Shares and the Exercise
Price shall be adjusted as set forth in Section 4(b) of the Plan.
(b)    Subject to the terms of this Agreement, this Option shall vest and become
exercisable in three (3) equal installments on June 1, 2019, June 1, 2020, and
May 31, 2021, subject to the Executive’s continued employment with Sirius XM on
each of these dates other than as specifically stated herein.
(c)    If the Executive’s employment with Sirius XM terminates for any reason,
this Option, to the extent not then vested, shall immediately terminate without
consideration; provided that if the Executive’s employment with Sirius XM is
terminated (x) due to death or “Disability” (as defined in the Employment
Agreement), (y) by Sirius XM without “Cause” (as defined in the Employment
Agreement), or (z) by the Executive for “Good Reason” (as defined in the
Employment Agreement), the unvested portion of this Option, to the extent not
previously cancelled or forfeited, shall immediately become vested and
exercisable. The foregoing condition that the Executive be an employee of Sirius
XM shall, in the event of the termination of the Executive’s employment with
Sirius XM due to death or Disability, by Sirius XM without Cause or by the
Executive for Good Reason, be waived by the Company; provided that the Executive
executes a release in accordance with Section 6(g) of the Employment Agreement
(except that the Company’s general counsel may waive such requirement in the
case of the Executive’s death).
2.    Term. This Option shall terminate on June 1, 2028 (the “Option Expiration
Date”); provided that if:
(a)    the Executive’s employment with Sirius XM is terminated due to the
Executive’s death or Disability, by Sirius XM without Cause, or by the Executive
for Good Reason, the


15

--------------------------------------------------------------------------------





Executive may exercise this Option in full until the first (1st) anniversary of
such termination (at which time this Option shall be cancelled), but not later
than the Option Expiration Date;
(b)    the Executive’s employment with Sirius XM is terminated for Cause, this
Option shall be cancelled upon the date of such termination; and
(c)    the Executive voluntarily terminates his employment with Sirius XM
without Good Reason, the Executive may exercise any vested portion of this
Option until ninety (90) days following the date of such termination (at which
time this Option shall be cancelled), but not later than the Option Expiration
Date.
3.    Exercise. Subject to Sections 1 and 2 of this Agreement and the terms of
the Plan, this Option may be exercised, in whole or in part, in accordance with
Section 6 of the Plan.
4.    Change of Control. In the event of a Change of Control, this Option shall
be governed by the terms of the Plan; provided that any transactions between the
Company, Sirius XM and/or any of their respective wholly-owned subsidiaries, on
the one hand, and Liberty Media Corporation, any Qualified Distribution
Transferee (as defined in the Investment Agreement, dated as of February 17,
2009, between the Company and Liberty Radio LLC, as amended) and/or any of their
respective wholly-owned subsidiaries, on the other hand, shall not constitute a
Change of Control under the Plan.
5.    Non-transferable. This Option may not be transferred, assigned, pledged or
hypothecated in any manner (whether by operation of law or otherwise) other than
by will or by the applicable laws of descent and distribution, and shall not be
subject to execution, attachment or similar process. Any attempt to transfer,
assign, pledge, hypothecate or otherwise dispose of this Option or of any right
or privilege conferred hereby shall be null and void. In the event of the
Executive’s death, any amounts owed to the Executive hereunder shall instead be
paid to the Executive’s designated beneficiary (or, if none, to the Executive’s
estate).
6.    Withholding. Prior to delivery of the Shares purchased upon exercise of
this Option, the Company shall determine the amount of any United States
federal, state and local income taxes, if any, which are required to be withheld
under applicable law and shall, as a condition of exercise of this Option and
delivery of the Shares purchased upon exercise of this Option, collect from the
Executive the amount of any such tax to the extent not previously withheld. The
Executive may satisfy his withholding obligations in the manner contemplated by
Section 16(e) of the Plan.
7.    Rights of the Executive. Neither this Option, the execution of this
Agreement nor the exercise of any portion of this Option shall confer upon the
Executive any right to, or guarantee of, continued employment by Sirius XM, or
in any way limit the right of Sirius XM to terminate employment of the Executive
at any time, subject to the terms of the Employment Agreement or any other
written employment or similar agreement between or among Sirius XM, the Company
and the Executive.
8.    Professional Advice. The acceptance and exercise of this Option may have
consequences under federal and state tax and securities laws that may vary
depending upon the individual circumstances of the Executive. Accordingly, the
Executive acknowledges that the Executive has been advised to consult his
personal legal and tax advisors in connection with this Agreement and this
Option.


16

--------------------------------------------------------------------------------





9.    Agreement Subject to the Plan. This Option and this Agreement are subject
to the terms and conditions set forth in the Plan, which terms and conditions
are incorporated herein by reference. Capitalized terms used herein but not
defined shall have the meaning set forth in the Plan. The Executive acknowledges
that a copy of the Plan is posted on Sirius XM’s intranet site and the Executive
agrees to review it and comply with its terms. This Agreement, the Employment
Agreement and the Plan constitute the entire understanding between or among the
Company, Sirius XM and the Executive with respect to this Option.
10.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, and shall bind and inure to
the benefit of the heirs, executors, personal representatives, successors and
assigns of the parties hereto. Any disputes arising from or relating to this
Agreement shall be subject to arbitration pursuant to Section 20 of the
Employment Agreement.
11.    Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given when delivered personally or when telecopied
(with confirmation of transmission received by the sender), three (3) business
days after being sent by certified mail, postage prepaid, return receipt
requested or one (1) business day after being delivered to a nationally
recognized overnight courier with next day delivery specified to the parties at
the following addresses (or at such other address for a party as shall be
specified by like notice): Company: Sirius XM Holdings Inc., 1290 Avenue of the
Americas, 11th Floor, New York, New York 10104, Attention: Chief Executive
Officer; and Executive: Address on file at the office of the Company. Notices
sent by email or other electronic means not specifically authorized by this
Agreement shall not be effective for any purpose of this Agreement.
12.    Binding Effect. This Agreement has been duly executed and delivered by
the Company and constitutes the legal, valid and binding obligation of the
Company enforceable against the Company in accordance with its terms.
13.    Amendment. The rights of the Executive hereunder may not be impaired by
any amendment, alteration, suspension, discontinuance or termination of the Plan
or this Agreement without the Executive’s consent.


17

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
SIRIUS XM HOLDINGS INC.



By:
Exhibit A
 
Dara F. Altman
 
Executive Vice President and
 
Chief Administrative Officer
 
 
 
 
 
Exhibit A
 
David J. Frear





18

--------------------------------------------------------------------------------






Exhibit B
THE RSUs HAVE NOT BEEN REGISTERED UNDER STATE OR FEDERAL SECURITIES LAWS. THE
RSUs MAY NOT BE TRANSFERRED EXCEPT
BY WILL OR UNDER THE LAWS OF DESCENT AND DISTRIBUTION.


SIRIUS XM HOLDINGS INC.
2015 LONG-TERM STOCK INCENTIVE PLAN


RESTRICTED STOCK UNIT AGREEMENT


This RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), dated June 1, 2018, is
between SIRIUS XM HOLDINGS INC., a Delaware corporation (the “Company”), and
DAVID J. FREAR (the “Executive”).


1. Grant of RSUs. Subject to the terms and conditions of this Agreement, the
Sirius XM Holdings Inc. 2015 Long-Term Stock Incentive Plan (the “Plan”), and
the Employment Agreement, dated as of June 1, 2018, between Sirius XM Radio Inc.
(“Sirius XM”) and the Executive (the “Employment Agreement”), the Company hereby
grants ________________ restricted share units (“RSUs”) to the Executive. Each
RSU represents the unfunded, unsecured right of the Executive to receive one
share of common stock, par value $.001 per share, of the Company (each, a
“Share”) on the date specified in this Agreement. Capitalized terms not
otherwise defined herein shall have the same meanings as in the Plan.
2. Dividends. If on any date while RSUs are outstanding the Company shall pay
any dividend on the Shares (other than a dividend payable in Shares), the number
of RSUs granted to the Executive shall, as of the record date for such dividend
payment, be increased by a number of RSUs equal to: (a) the product of (x) the
number of RSUs held by the Executive as of such record date, multiplied by (y)
the per Share amount of any cash dividend (or, in the case of any dividend
payable, in whole or in part, other than in cash, the per Share value of such
dividend, as determined in good faith by the Company), divided by (b) the
average closing price of a Share on the Nasdaq Global Select Market on the
twenty (20) trading days preceding, but not including, such record date. In the
case of any dividend declared on Shares that is payable in the form of Shares,
the number of RSUs granted to the Executive shall be increased by a number equal
to the product of (1) the aggregate number of RSUs held by the Executive on the
record date for such dividend, multiplied by (2) the number of Shares (including
any fraction thereof) payable as a dividend on a Share. In the case of any other
change in the Shares occurring after the date hereof, the number of RSUs shall
be adjusted as set forth in Section 4(b) of the Plan.


3. No Rights of a Stockholder. The Executive shall not have any rights as a
stockholder of the Company until the Shares have been issued.


4. Issuance of Shares subject to RSUs. (a) Subject to earlier issuance pursuant
to the terms of this Agreement or the Plan, on each of June 1, 2019, June 1,
2020 and May 31, 2021, the Company shall issue, or cause there to be
transferred, to the Executive an amount of Shares representing one-third (1/3)
of the number of the RSUs granted to the Executive under this Agreement (as
adjusted pursuant to Section 2 above, if applicable), if the Executive continues
to be employed by Sirius XM on each of these dates other than as specifically
stated herein.


19

--------------------------------------------------------------------------------







(b) If the Executive’s employment with Sirius XM terminates for any reason, the
RSUs shall immediately terminate without consideration; provided that if the
Executive’s employment with Sirius XM terminates due to death or “Disability”
(as defined in the Employment Agreement), by Sirius XM without “Cause” (as
defined in the Employment Agreement), or by the Executive for “Good Reason” (as
defined in the Employment Agreement), the RSUs, to the extent not previously
settled, cancelled or forfeited, shall immediately become vested and the Company
shall issue, or cause there to be transferred, to the Executive the amount of
Shares equal to the number of RSUs granted to the Executive under this Agreement
(to the extent not previously transferred, cancelled or forfeited), as adjusted
pursuant to Section 2 above, if applicable. The foregoing condition that the
Executive be an employee of Sirius XM shall, in the event of the termination of
the Executive’s employment with Sirius XM due to death or Disability, by Sirius
XM without Cause or by the Executive for Good Reason, be waived by the Company;
provided that the Executive executes a release in accordance with Section 6(g)
of the Employment Agreement (except that the Company’s general counsel may waive
such requirement in the case of the Executive’s death).


5. Change of Control. In the event of a Change of Control, the RSUs shall be
governed by the terms of the Plan; provided that any transactions between the
Company, Sirius XM and/or any of their respective wholly-owned subsidiaries, on
the one hand, and Liberty Media Corporation, any Qualified Distribution
Transferee (as defined in the Investment Agreement, dated as of February 17,
2009, between the Company and Liberty Radio LLC, as amended) and/or any of their
respective wholly-owned subsidiaries, on the other hand, shall not constitute a
Change of Control under the Plan.


6. Non-transferable. The RSUs may not be transferred, assigned, pledged or
hypothecated in any manner (whether by operation of law or otherwise) other than
by will or by the applicable laws of descent and distribution, and shall not be
subject to execution, attachment or similar process. Any attempt to transfer,
assign, pledge, hypothecate or otherwise dispose of RSUs or of any right or
privilege conferred hereby shall be null and void. In the event of the
Executive’s death, any amounts owed to the Executive hereunder shall instead be
paid to the Executive’s designated beneficiary (or, if none, to the Executive’s
estate).


7. Withholding. Prior to delivery of the Shares pursuant to this Agreement, the
Company shall determine the amount of any United States federal, state and local
income taxes, if any, which are required to be withheld under applicable law and
shall, as a condition of delivery of the Shares pursuant to this Agreement,
collect from the Executive the amount of any such tax to the extent not
previously withheld in any manner permitted by the Plan.


8. Rights of the Executive. Neither this Agreement nor the RSUs shall confer
upon the Executive any right to, or guarantee of, continued employment by Sirius
XM, or in any way limit the right of Sirius XM to terminate the employment of
the Executive at any time, subject to the terms of any written employment or
similar agreement between or among the Company, Sirius XM and the Executive.


9. Professional Advice. The acceptance of the RSUs may have consequences under
federal and state tax and securities laws that may vary depending upon the
individual circumstances of the Executive. Accordingly, the Executive
acknowledges that the Executive has been advised to consult his personal legal
and tax advisors in connection with this Agreement and the RSUs.


20

--------------------------------------------------------------------------------







10. Agreement Subject to the Plan. This Agreement and the RSUs are subject to
the terms and conditions set forth in the Plan, which terms and conditions are
incorporated herein by reference. The Executive acknowledges that a copy of the
Plan is posted on the Sirius XM’s intranet site and the Executive agrees to
review it and comply with its terms. This Agreement, the Employment Agreement
and the Plan constitute the entire understanding between or among the Company,
Sirius XM and the Executive with respect to the RSUs.


11. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, and shall bind and inure to
the benefit of the heirs, executors, personal representatives, successors and
assigns of the parties hereto. Any disputes arising from or relating to this
Agreement shall be subject to arbitration pursuant to Section 20 of the
Employment Agreement.


12. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given when delivered personally or when telecopied (with
confirmation of transmission received by the sender), three (3) business days
after being sent by certified mail, postage prepaid, return receipt requested or
one (1) business day after being delivered to a nationally recognized overnight
courier with next day delivery specified to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):


Company:        Sirius XM Holdings Inc.
1290 Avenue of the Americas
11th Floor
New York, New York 10104
Attention: Chief Executive Officer


Executive:        Address on file at the
office of the Company


Notices sent by email or other electronic means not specifically authorized by
this Agreement shall not be effective for any purpose of this Agreement.


13.    Binding Effect. This Agreement has been duly executed and delivered by
the Company and constitutes the legal, valid and binding obligation of the
Company enforceable against the Company in accordance with its terms.
14.    Amendment. The rights of the Executive hereunder may not be impaired by
any amendment, alteration, suspension, discontinuance or termination of the Plan
or this Agreement without the Executive’s consent.




21

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.


SIRIUS XM HOLDINGS INC.            




By:
Exhibit B
 
Exhibit B
 
Dara Altman
 
David J. Frear
 
Executive Vice President and
 
 
 
Chief Administrative Officer
 
 





22

--------------------------------------------------------------------------------






Exhibit C
THE PRSUs HAVE NOT BEEN REGISTERED UNDER STATE OR FEDERAL SECURITIES LAWS. THE
PRSUs MAY NOT BE TRANSFERRED EXCEPT
BY WILL OR UNDER THE LAWS OF DESCENT AND DISTRIBUTION.


SIRIUS XM HOLDINGS INC.
2015 LONG-TERM STOCK INCENTIVE PLAN


PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT


This PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), dated
June 1, 2018, is between SIRIUS XM HOLDINGS INC., a Delaware corporation (the
“Company”), and DAVID J. FREAR (the “Executive”).


1. Grant of PRSUs. Subject to the terms and conditions of this Agreement, the
Sirius XM Holdings Inc. 2015 Long-Term Stock Incentive Plan (the “Plan”), and
the Employment Agreement dated as of June 1, 2018 between Sirius XM Radio Inc.
(“Sirius XM”) and the Executive (the “Employment Agreement”), the Company hereby
grants ________________ performance-based restricted stock units (“PRSUs”) to
the Executive. Each PRSU represents the unfunded, unsecured right of the
Executive to receive one share of common stock, par value $.001 per share, of
the Company (each, a “Share”) on the date specified in this Agreement.
2. Dividends. If on any date while PRSUs are outstanding the Company shall pay
any dividend on the Shares (other than a dividend payable in Shares), the number
of PRSUs granted to the Executive shall, as of the record date for such dividend
payment, be increased by a number of PRSUs equal to: (a) the product of (x) the
number of PRSUs held by the Executive as of such record date, multiplied by (y)
the per Share amount of any cash dividend (or, in the case of any dividend
payable, in whole or in part, other than in cash, the per Share value of such
dividend, as determined in good faith by the Company), divided by (b) the
average closing price of a Share on the Nasdaq Global Select Market on the
twenty (20) trading days preceding, but not including, such record date. In the
case of any dividend declared on Shares that is payable in the form of Shares,
the number of PRSUs granted to the Executive shall be increased by a number
equal to the product of (1) the aggregate number of PRSUs held by the Executive
on the record date for such dividend, multiplied by (2) the number of Shares
(including any fraction thereof) payable as a dividend on a Share. In the case
of any other change in the Shares occurring after the date hereof, the number of
PRSUs shall be adjusted as set forth in Section 4(b) of the Plan.


3. No Rights of a Stockholder. The Executive shall not have any rights as a
stockholder of the Company until the Shares have been issued. Once a PRSU vests
and a Share is issued to the Employee pursuant to Section 4, such PRSU is no
longer considered a PRSU for purposes of this Agreement.


4. Issuance of Shares Subject to PRSUs.


(a) Performance Metric. All or a portion of the PRSUs shall be eligible to vest
based on the Company’s level of achievement of cumulative free cash flow as set
forth in the budgets (the “Performance Metric Target”) approved by the Company’s
Board of Directors (the “Board”) for the years ending December 31, 2018 and
December 31, 2019 (together, the “Performance Period”). The


23

--------------------------------------------------------------------------------





annual free cash flow component for each of 2018 and 2019 of the Performance
Metric Target shall be set at the time such applicable budget is approved by the
Board.


Free cash flow shall be derived from cash flow provided by operating activities,
net of additions to property and equipment, restricted and other investment
activity and the return of capital from investment in unconsolidated entities.
The Compensation Committee of the Board shall adjust or modify the calculation
of free cash flow and/or the Performance Metric Target for the Performance
Period in accordance with Sections 4(b) and 12(c) of the Plan, as applicable.


(b) Calculation of Shares to be Issued. Within sixty (60) days following the end
of the Performance Period, the Company shall certify the Company’s level of
achievement of the Performance Metric Target (such actual date of certification,
the “Certification Date”) and determine the number of PRSUs that shall remain
eligible to vest, as set forth below, in accordance with the terms of the Plan
and/or this Agreement (such PRSUs, the “Eligible PRSUs”):


(i)    If the Company fails to achieve at least 80% of the Performance Metric
Target, zero PRSUs shall constitute Eligible PRSUs;


(ii)    Upon achieving 100% or more of the Performance Metric Target, 100% of
the PRSUs shall constitute Eligible PRSUs; and


(iii)    If the Company’s level of free cash flow falls between 80% and 100% of
the Performance Metric Target, the number of PRSUs that become Eligible PRSUs
shall be determined by straight line interpolation between the thresholds set
forth in subsections (i) and (ii) of this Section 4(b).


Any PRSUs that do not constitute Eligible PRSUs as of the Certification Date
shall be cancelled on the Certification Date.


(c) Issuance of Eligible PRSUs. Subject to earlier issuance pursuant to the
terms of this Agreement or the Plan, on May 31, 2021, the Company shall issue,
or cause there to be transferred, to the Executive an amount of Shares
representing the Eligible PRSUs (as adjusted pursuant to Section 2 above, if
applicable); provided that the Executive continues to be employed by Sirius XM
on May 31, 2021.


5. Termination of Employment. (a) If the Executive’s employment with Sirius XM
terminates for any reason, then the PRSUs shall immediately terminate without
consideration; provided that if the Executive’s employment with Sirius XM
terminates due to death or “Disability” (as defined in the Employment
Agreement), by Sirius XM without “Cause” (as defined in the Employment
Agreement), or by the Executive for “Good Reason” (as defined in the Employment
Agreement) (any such applicable date of termination, the “PRSU Termination
Date”), then the PRSUs shall be treated in the following manner:
 
(i)    if the PRSU Termination Date occurs prior to the end of the Performance
Period, then the PRSUs, to the extent not previously settled, cancelled or
forfeited, shall, subject to Section 5(b), immediately become vested and the
Company shall issue, or cause there to be transferred, to the Executive the
amount of Shares equal to the number of PRSUs granted to the


24

--------------------------------------------------------------------------------





Executive under this Agreement, notwithstanding Section 4(b), and as adjusted
pursuant to Section 2 above, if applicable; and


(ii)    if the PRSU Termination Date occurs after the Performance Period, all
Eligible PRSUs, to the extent not previously settled, cancelled or forfeited,
shall, subject to Section 5(b), immediately (or, if later, on the Certification
Date) become vested and the Company shall issue, or cause there to be
transferred, to the Executive the amount of Shares equal to the number of
Eligible PRSUs earned pursuant to Section 4(b), as adjusted pursuant to Section
2 above, if applicable.


(b) In the event the Executive’s employment with Sirius XM terminates due to
death or Disability, by Sirius XM without Cause or by the Executive for Good
Reason, the condition in Section 4(c) that the Executive be an employee of
Sirius XM shall be waived; provided that the Executive executes a release in
accordance with Section 6(g) of the Employment Agreement (except that the
Company’s general counsel may waive such requirement in the case of the
Executive’s death).


6. Change of Control. In the event of a Change of Control, the PRSUs shall be
governed by the terms of the Plan; provided that any transactions between the
Company, Sirius XM and/or any of their respective wholly-owned subsidiaries, on
the one hand, and Liberty Media Corporation, any Qualified Distribution
Transferee (as defined in the Investment Agreement, dated as of February 17,
2009, between the Company and Liberty Radio LLC, as amended) and/or any of their
respective wholly-owned subsidiaries, on the other hand, shall not constitute a
Change of Control under the Plan.


7. Non-transferable. The PRSUs may not be transferred, assigned, pledged or
hypothecated in any manner (whether by operation of law or otherwise) other than
by will or by the applicable laws of descent and distribution, and shall not be
subject to execution, attachment or similar process. Any attempt to transfer,
assign, pledge, hypothecate or otherwise dispose of PRSUs or of any right or
privilege conferred hereby shall be null and void. In the event of the
Executive’s death, any amounts owed to the Executive hereunder shall instead be
paid to the Executive’s designated beneficiary (or, if none, to the Executive’s
estate).


8. Withholding. Prior to delivery of the Shares pursuant to this Agreement, the
Company shall determine the amount of any United States federal, state and local
income taxes, if any, which are required to be withheld under applicable law and
shall, as a condition of delivery of the Shares pursuant to this Agreement,
collect from the Executive the amount of any such tax to the extent not
previously withheld in any manner permitted by the Plan.


9. Rights of the Executive. Neither this Agreement nor the PRSUs shall confer
upon the Executive any right to, or guarantee of, continued employment by Sirius
XM or any of its subsidiaries or affiliates, or in any way limit the right of
Sirius XM or any of its subsidiaries or affiliates to terminate the employment
of the Executive at any time, subject to the terms of the Employment Agreement,
or any other written employment or similar written agreement between or among
the Company, Sirius XM or any of its subsidiaries or affiliates, and the
Executive.


10. Professional Advice. The acceptance of the PRSUs may have consequences under
federal and state tax and securities laws that may vary depending upon the
individual circumstances of the


25

--------------------------------------------------------------------------------





Executive. Accordingly, the Executive acknowledges that the Executive has been
advised to consult the Executive’s personal legal and tax advisors in connection
with this Agreement and the PRSUs.


11. Agreement Subject to the Plan. This Agreement and the PRSUs are subject to
the terms and conditions set forth in the Plan, which terms and conditions are
incorporated herein by reference. Capitalized terms used herein but not
otherwise defined shall have the same meaning as in the Plan. The Executive
acknowledges that a copy of the Plan is posted on Sirius XM’s intranet site and
the Executive agrees to review it and comply with its terms. This Agreement, the
Employment Agreement and the Plan constitute the entire understanding between or
among the Company, Sirius XM and the Executive with respect to the PRSUs.


12. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, and shall bind and inure to
the benefit of the heirs, executors, personal representatives, successors and
assigns of the parties hereto. Any disputes arising from or relating to this
Agreement shall be subject to arbitration pursuant to Section 20 of the
Employment Agreement.


13. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given when delivered personally or when telecopied (with
confirmation of transmission received by the sender), three (3) business days
after being sent by certified mail, postage prepaid, return receipt requested or
one (1) business day after being delivered to a nationally recognized overnight
courier with next day delivery specified to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):


Company:        Sirius XM Holdings Inc.
1290 Avenue of the Americas
11th Floor
New York, New York 10104
Attention: Chief Executive Officer


Executive:        Address on file at the
office of the Company


Notices sent by email or other electronic means not specifically authorized by
this Agreement shall not be effective for any purpose of this Agreement.


14. Binding Effect. This Agreement has been duly executed and delivered by the
Company and constitutes the legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms.


15. Amendment. The rights of the Executive hereunder may not be impaired by any
amendment, alteration, suspension, discontinuance or termination of the Plan or
this Agreement without the Executive’s consent.






26

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.


SIRIUS XM HOLDINGS INC.            




By:
Exhibit C
 
Exhibit C
 
Dara Altman
 
David J. Frear
 
Executive Vice President and
 
 
 
Chief Administrative Officer
 
 





27

--------------------------------------------------------------------------------






Exhibit D
AGREEMENT AND RELEASE
This Agreement and Release, dated as of _________, 20__ (this “Agreement”), is
entered into by and between DAVID J. FREAR (the “Executive”) and SIRIUS XM RADIO
INC. (the “Company”).
The purpose of this Agreement is to completely and finally settle, resolve, and
forever extinguish all obligations, disputes and differences arising out of the
Executive’s employment with and separation from the Company.
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, the Executive and the Company hereby agree as follows:
1.    The Executive’s employment with the Company is terminated as of
_____________, 20__ (the “Termination Date”).
2.    The Company and the Executive agree that the Executive shall be provided
severance pay and other benefits, less all legally required and authorized
deductions, in accordance with the terms of Section 6(f)(ii) of the Employment
Agreement between the Executive and the Company, dated as of June 1, 2018 (the
“Employment Agreement”); provided that no such severance shall be paid or
provided if the Executive revokes this Agreement pursuant to Section 4 below.
The Executive acknowledges and agrees that he is entering into this Agreement in
consideration of such severance benefits and the Company’s agreements set forth
herein. All vacation pay earned and unused as of the Termination Date will be
paid to the Executive to the extent required by law. Except as set forth above,
the Executive will not be eligible for any other compensation or benefits
following the Termination Date other than any vested accrued benefits under the
Company’s compensation and benefit plans, and other than the rights, if any,
granted to the Executive under the terms of any stock option, restricted stock,
performance-based restricted stock or other equity award agreements or plans.
3.    The Executive, for himself, and for his heirs, attorneys, agents, spouse
and assigns, hereby waives, releases and forever discharges Sirius XM Holdings
Inc., the Company and their respective parents, subsidiaries, and affiliated
companies and its and their predecessors, successors, and assigns, if any, as
well as all of their officers, directors and employees, stockholders, agents,
servants, representatives, and attorneys, and the predecessors, successors,
heirs and assigns of each of them (collectively “Released Parties”), from any
and all grievances, claims, demands, causes of action, obligations, damages
and/or liabilities of any nature whatsoever, whether known or unknown, suspected
or claimed, which the Executive ever had, now has, or claims to have against the
Released Parties, by reason of any act or omission occurring before the
Executive’s execution hereof, including, without limiting the generality of the
foregoing, (a) any act, cause, matter or thing stated, claimed or alleged, or
which was or which could have been alleged in any manner against the Released
Parties prior to the execution of this Agreement and (b) all claims for any
payment under the Employment Agreement; provided that nothing contained in this
Agreement shall affect the Executive’s rights (i) to indemnification from the
Company as provided in the Employment Agreement or otherwise; (ii) to coverage
under the Company’s insurance policies covering officers and directors; (iii) to
other benefits which by their express terms extend beyond the Executive’s
separation from employment (including, without limitation, the Executive’s
rights under Section 6(f) of the Employment Agreement); and (iv)


28

--------------------------------------------------------------------------------





under this Agreement, and (c) all claims for discrimination, harassment and/or
retaliation, under Title VII of the Civil Rights Act of 1964, as amended, the
Civil Rights Act of 1991, as amended, the New York State Human Rights Law, as
amended, as well as any and all claims arising out of any alleged contract of
employment, whether written, oral, express or implied, or any other federal,
state or local civil or human rights or labor law, ordinances, rules,
regulations, guidelines, statutes, common law, contract or tort law, arising out
of or relating to the Executive’s employment with and/or separation from the
Company, including but not limited to the termination of his employment on the
Termination Date, and/or any events occurring prior to the execution of this
Agreement.
4.    The Executive specifically waives all rights or claims that he has or may
have under the Age Discrimination In Employment Act of 1967, 29 U.S.C.
§§ 621‑634, as amended (“ADEA”), including, without limitation, those arising
out of or relating to the Executive’s employment with and/or separation from the
Company, the termination of his employment on the Termination Date, and/or any
events occurring prior to the execution of this Agreement. In accordance with
the ADEA, the Company specifically hereby advises the Executive that: (1) he may
and should consult an attorney before signing this Agreement, (2) he has
[twenty-one (21)/forty-five (45)] days to consider this Agreement, and (3) he
has seven (7) days after signing this Agreement to revoke this Agreement.
5.    Notwithstanding the above, nothing in this Agreement prevents or precludes
the Executive from (a) challenging or seeking a determination of the validity of
this Agreement under the ADEA; or (b) filing an administrative charge of
discrimination under any applicable statute or participating in any
investigation or proceeding conducted by a governmental agency.
6.    This release does not affect or impair the Executive’s rights with respect
to workman’s compensation or similar claims under applicable law or any claims
under medical, dental, disability, life or other insurance arising prior to the
date hereof.
7.    The Executive warrants that he has not made any assignment, transfer,
conveyance or alienation of any potential claim, cause of action, or any right
of any kind whatsoever, including but not limited to, potential claims and
remedies for discrimination, harassment, retaliation, or wrongful termination,
and that no other person or entity of any kind has had, or now has, any
financial or other interest in any of the demands, obligations, causes of
action, debts, liabilities, rights, contracts, damages, costs, expenses, losses
or claims which could have been asserted by the Executive against the Company or
any other Released Party.
8.    The Executive shall not make any disparaging remarks about any of Sirius
XM Holdings Inc. (“Holdings”), the Company, Liberty Media Corporation or any of
their directors, officers, agents or employees (collectively, the
“Nondisparagement Group”) and/or any of their respective practices or products;
provided that the Executive may provide truthful and accurate facts and opinions
about any member of the Nondisparagement Group where required to do so by law
and may respond to disparaging remarks about the Executive made by any member of
the Nondisparagement Group. The Company and Holdings shall not, and they shall
instruct their officers not to, make any disparaging remarks about the
Executive; provided that any member of the Nondisparagement Group may provide
truthful and accurate facts and opinions about the Executive where required to
do so by law and may respond to disparaging remarks made by the Executive or the
Executive’s agents or family members.
9.    The parties expressly agree that this Agreement shall not be construed as
an admission by any of the parties of any violation, liability or wrongdoing,
and shall not be admissible in


29

--------------------------------------------------------------------------------





any proceeding as evidence of or an admission by any party of any violation or
wrongdoing. The Company expressly denies any violation of any federal, state, or
local statute, ordinance, rule, regulation, order, common law or other law in
connection with the employment and termination of employment of the Executive.
10.    In the event of a dispute concerning the enforcement of this Agreement,
the finder of fact shall have the discretion to award the prevailing party
reasonable costs and attorneys’ fees incurred in bringing or defending an
action, and shall award such costs and fees to the Executive in the event the
Executive prevails on the merits of any action brought hereunder. All other
requests for relief or damages awards shall be governed by Sections 20(a) and
20(b) of the Employment Agreement.
11.    The parties declare and represent that no promise, inducement, or
agreement not expressed herein has been made to them.
12.    This Agreement in all respects shall be interpreted, enforced and
governed under the laws of the State of New York and any applicable federal laws
relating to the subject matter of this Agreement. The language of all parts of
this Agreement shall in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against any of the parties. This Agreement
shall be construed as if jointly prepared by the Executive and the Company. Any
uncertainty or ambiguity shall not be interpreted against any one party.
13.    This Agreement, the Employment Agreement, [and list any outstanding award
agreements] between the Executive and the Company [or Sirius XM Holdings Inc.,
as applicable,] contain the entire agreement of the parties as to the subject
matter hereof. No modification or waiver of any of the provisions of this
Agreement shall be valid and enforceable unless such modification or waiver is
in writing and signed by the party to be charged, and unless otherwise stated
therein, no such modification or waiver shall constitute a modification or
waiver of any other provision of this Agreement (whether or not similar) or
constitute a continuing waiver.
14.    The Executive and the Company represent that they have been afforded a
reasonable period of time within which to consider the terms of this Agreement
(including but not limited to the foregoing release), that they have read this
Agreement, and they are fully aware of its legal effects. The Executive and the
Company further represent and warrant that they enter into this Agreement
knowingly and voluntarily, without any mistake, duress, coercion or undue
influence, and that they have been provided the opportunity to review this
Agreement with counsel of their own choosing. In making this Agreement, each
party relies upon his or its own judgment, belief and knowledge, and has not
been influenced in any way by any representations or statements not set forth
herein regarding the contents hereof by the entities who are hereby released, or
by anyone representing them.
15.    This Agreement may be executed in counterparts, all of which shall be
considered one and the same agreement, and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other parties. The parties further agree that delivery of an executed
counterpart by facsimile shall be as effective as delivery of an originally
executed counterpart. This Agreement shall be of no force or effect until
executed by all the signatories.
16.    The Executive warrants that he will return to the Company all software,
computers, computer-related equipment, keys and all materials (including,
without limitation, copies)


30

--------------------------------------------------------------------------------





obtained or created by the Executive in the course of his employment with the
Company on or before the Termination Date; provided that the Executive will be
able to keep his cell phones, personal computers, personal contact list and the
like so long as any confidential information is removed from such items.
17.    Any existing obligations the Executive has with respect to
confidentiality, nonsolicitation of clients, nonsolicitation of employees and
noncompetition, in each case with the Company or its affiliates, shall remain in
full force and effect, including, but not limited to, Sections 7 and 8 of the
Employment Agreement.
18.    Any disputes arising from or relating to this Agreement shall be subject
to arbitration pursuant to Section 20 of the Employment Agreement.
19.    Should any provision of this Agreement be declared or be determined by a
forum with competent jurisdiction to be illegal or invalid, the validity of the
remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term, or provision shall be deemed not to be a part of
this Agreement.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
respective dates set forth below.
SIRIUS XM RADIO INC.



Dated:
 
 
By:
Exhibit D
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Dated:
 
 
 
Exhibit D
 
 
 
 
David Frear
 
 
 
 
 





31